Per Curiam.
A question presents itself upon this record as to- the status of the prosecutor to initiate and conduct this proceeding, but the question was not raised or argued in the Supreme Court or here, and, therefore, we express no opinion upon it. See Levy v. Elizabeth, 81 N. J. L. 643, and cases cited.
The judgment under review herein should be affirmed,-'for the reasons expressed in the opinion delivered by Mr. Justice Mintum in the Supreme Court.
For affirmance — The Chancellor, Chief Justice, Swayze, Kalisch, Black, Katzenbach, Gardner, Ackerson, Van Buskirk, JJ. 9.
For reversal — None.